ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on August 13, 1968 (219 So. 2d 446) affirming the judgment of the Circuit Court of the Eleventh Judicial Circuit for Dade County. Florida, in the above styled cause; and
WHEREAS on review of this court’s judgment by certiorari, the Supreme Court *439of Florida, by its opinion and judgment filed April 16, 1969 (221 So.2d 735) and mandate dated May 2, 1969, now lodged in this court, quashed this court’s judgment of affirmance and remanded the cause;
NOW, THEREFORE, It is Ordered that the (no mandate issued) opinion and judgment of this court filed August 13, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed from is reversed and the cause is remanded for a new trial. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).